internal_revenue_service number release date index numbers department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-136365-02 date date legend distributing controlled subsidiary subsidiary subsidiary subsidiary plr-136365-02 subsidiary subsidiary subsidiary subsidiary llc partnership partnership busine sec_1 busine sec_2 date a o p q r plr-136365-02 s t u v w x state a state b dear this letter responds to your letter dated date in which supplemental rulings were requested with respect to our initial ruling letter dated date additional information was submitted in letters dated september september october and date the information submitted for consideration is summarized below distributing is an accrual basis state a corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is indirectly engaged through its direct and indirect subsidiaries and partnerships in busine sec_1 and busine sec_2 distributing wholly owns directly or indirectly a number of entities including subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary and subsidiary distributing owns an o limited_partnership_interest in partnership and subsidiary owns the remaining p general_partnership interest in partnership subsidiary owns directly and through a related partnership an approximately q interest in the general_partner that operates partnership subsidiary also owns directly and through a single-member limited_liability_company an r limited_partnership_interest in partnership as of date a distributing had outstanding approximately s shares of a single class of common_stock which is widely held and publicly traded and t shares of a single class of convertible redeemable preferred_stock which is privately held as long as all cumulative cash dividends are paid timely which will be the case immediately prior to the proposed spin-off the holders of the preferred_stock are not entitled to vote on or participate in the distribution upon a distribution of a subsidiary’s stock the conversion price of the preferred_stock is adjusted to reflect the fair_market_value of the distributed subsidiary stock so that the preferred shareholders’ proportionate ownership_interest in the distributing group is maintained plr-136365-02 prior to the transaction described below distributing was indirectly engaged in busine sec_1 through subsidiary subsidiary subsidiary subsidiary and partnership distributing was indirectly engaged in busine sec_2 through subsidiary and also through its interests in partnership controlled is an accrual basis corporation formed under the laws of state a controlled will have outstanding solely common_stock employees of controlled have been issued u shares of restricted common_stock financial information has been submitted indicating that distributing's busine sec_1 and busine sec_2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years financial information including a detailed opinion from an independent investment_advisor has been submitted indicating that a separation of busine sec_1 and busine sec_2 will enable distributing and controlled to obtain significant cost savings through access to capital to fund operations capital expenditures acquisitions and other business needs at a reduced borrowing cost accordingly the following transaction has been proposed i subsidiary will convert to a single-member limited_liability_company and will be renamed llc llc will elect pursuant to sec_301_7701-3 to be disregarded for federal_income_tax purposes ii partnership will change its name and incorporate subsidiary by contributing nominal cash in exchange for all of its stock iii partnership will elect to be classified as an association under sec_301_7701-3 and will be treated as contributing all of its assets and liabilities to a new corporation controlled in exchange for controlled stock and immediately thereafter liquidating by distributing the stock of controlled to its partners it has been represented that the conversion of partnership into controlled will qualify as a tax-free transaction under sec_351 and sec_731 of the internal_revenue_code iv subsidiary will adopt a plan of complete_liquidation and will distribute all of its assets to distributing with the exception of its interest in partnership which will be treated as a stock interest for federal tax purposes v distributing will contribute to controlled all of the stock that it owns in subsidiary subsidiary subsidiary and subsidiary all assets and liabilities related to the operations of busine sec_1 that distributing holds directly and the outstanding intercompany indebtedness owed to distributing by subsidiaries engaged in plr-136365-02 busine sec_1 the contribution vi corporation partnership will be converted under state a and state b law into a vii subsidiary will complete its plan_of_liquidation into distributing by distributing its interest in former partnership viii controlled may depending on public market conditions sell to the public an initial_public_offering shares of common_stock in an amount slightly less than v of the total shares of controlled common_stock measured in terms of both vote and value outstanding after such sale ix if controlled does not conduct the public offering prior to the distribution defined below distributing may contribute up to dollar_figurew to the capital of controlled for controlled to pay down its debt x distributing will distribute to the holders of distributing common_stock approximately one share of controlled common_stock held by distributing for each share of distributing common_stock the distribution cash will be paid in lieu of any fractional share interests in controlled xi if controlled does not conduct the public offering prior to the distribution controlled may sell depending on market conditions common_stock in a secondary offering within twelve months after the distribution the following representations have been made with respect to the transactions described in steps v viii ix and x above aa any indebtedness between distributing and controlled after the distribution will not constitute stock_or_securities bb except to the extent that the receipt of controlled restricted_stock by a certain holder of distributing restricted_stock may constitute compensatory income for federal tax purposes no part of the consideration to be distributed in the distribution will be received by a distributing common shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing cc the five years of financial information submitted on behalf of subsidiary is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted dd the five years of financial information submitted on behalf of subsidiary plr-136365-02 and partnership is representative of the entities’ present operations and with regard to such entities there have been no substantial operational changes since the date of the last financial statements submitted ee following the distribution distributing through llc and controlled will each continue the active_conduct of its respective business or businesses independently and with separate employees except that the two corporations will share the services of x individuals any amounts paid to common officers and directors by controlled or distributing will be paid on an arm’s length basis by the corporation receiving such services ff the distribution is to be carried out for the following corporate business_purpose cost savings the distribution is motivated in whole or substantial part by this corporate business_purpose gg there is no plan or intention by any shareholder who own sec_5 or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder except for one shareholder who may sell shares of distributing stock either before or after the spin or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution hh there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ii there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business jj the total adjusted bases and the fair market values of the assets transferred to controlled by distributing in the contribution each equals or exceeds the sum of the liabilities assumed as determined under sec_357 kk the liabilities assumed by controlled in the contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred ll the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law plr-136365-02 title 104_stat_1388 if applicable to reflect an early disposition of the property mm distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution nn no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than any indemnification payments incurred under a tax_sharing_agreement and any indebtedness that may arise in connection with any transitional services or other intercompany agreements certain subsidiaries of distributing will be indebted to controlled after the distribution oo immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing’s excess_loss_account if any with respect to the stock of controlled or any direct or indirect subsidiaries of controlled will be included in income immediately before the distribution pp payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length qq no two parties to the transaction are investment companies as defined in sec_368 and iv rr the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid instead of issuing fractional shares of controlled stock will not exceed of the total consideration that will be issued pursuant to the distribution the fractional share interests will be aggregated and no holder of distributing common_stock will receive cash in an amount greater than the value of one full share of controlled stock ss the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled tt at the time of the distribution distributing will own stock of controlled constituting control as defined in sec_368 based solely on the facts submitted and the representations made above it is plr-136365-02 held as follows the contribution and distribution will collectively qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the assets of busine sec_1 including the subsidiaries engaged in busine sec_1 to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock and the assumption_of_liabilities sec_1032 controlled’s basis in each asset received from distributing will be equal to the basis of such asset in the hands of distributing immediately prior to the transfer of assets to controlled sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss upon the distribution of controlled to the distributing shareholders sec_355 and sec_361 distributing shareholders will recognize no gain_or_loss and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by each distributing common shareholder will equal the aggregate basis of such shareholder’s distributing stock immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by distributing’s shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 any payment of cash in lieu of a fractional share interest in controlled will plr-136365-02 be treated for federal_income_tax purposes as if the fractional share interest had been issued in the distribution and then redeemed by controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional share under sec_302 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed and no ruling was requested regarding the following a b the validity of any election under sec_301_7701-3 made with respect to llc the tax consequences of the transactions described in steps iii iv and vii and c any_tax effects of sec_1_1502-13 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy is being sent to your representatives sincerely associate chief_counsel corporate by _________________________________ michael j wilder senior technician reviewer branch
